United States Court of Appeals
                     For the First Circuit

No. 06-1982

                  IN RE:   CHRISTINE H. LAZARUS,

                              Debtor.
                            __________

JOSEPH B. COLLINS, TRUSTEE IN BANKRUPTCY OF CHRISTINE H. LAZARUS,

                            Appellant,

                                v.

  GREATER ATLANTIC MORTGAGE CORPORATION and MORTGAGE ELECTRONIC
                   REGISTRATION SYSTEMS, INC.,

                            Appellees.


                              ERRATA

     The opinion of this Court, issued on January 9, 2007, should

be amended as follows:

     On page 3, 1st line of "(C)" in indented quote, fix spacing

between "such" and "creditor", if possible.

     On page 10, last line of footnote 6, add a period after

"(1970)".